Citation Nr: 1745007	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied entitlement to a TDIU.


FINDING OF FACT

On June 1, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met for the claim of entitlement to a TDIU.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

On June 1, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran reflecting his desire to withdraw his appeal of entitlement to a TDIU.  See also July 15, 2013 Report of General Information (VA Form 21-0820) (reflecting the Veteran's statement that he "is not interested in a claim for IU (and anything to build that claim)" and further indicating that his TDIU claim could be withdrawn).  

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2016).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b)(3).  As pertinent to the present claim, appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).  

The Veteran's June 2017 submission included his full name, listed his claims number, and clearly indicated his intent to withdraw his appeal as to the issue, which, at the time, was the only issue currently certified to the Board.  See Correspondence from the Veteran received on June 1, 2017 (requesting to "please cancel the VA appeal" and referencing the prior May 2017 VA correspondence notifying the Veteran that his appeal had been "formally placed . . . on the Board's docket").  See also 38 C.F.R. § 20.204.  Moreover, the Board has not yet issued a final decision concerning the claim currently on appeal.  38 C.F.R. § 20.204.  Therefore, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  See id.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105(d) (2014).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.  


ORDER

The appeal of the claim of entitlement to a total disability rating based on individual unemployability is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


